In Re: Atlas Erection Company and Reliance Insurance Company, applying for Writ of Certiorari, to the Civil District Court, Parish of Orleans, Number 77-8883, Section K; Fourth Circuit Court of Appeal, Number C-1022
Granted. Judgment of the court of appeal is reversed. Case is remanded to the court of appeal to reconsider the petition for supervisory writs of the Board of Commissioners of the Port of New Orleans. If a writ is granted, there shall be briefing, argument and an opinion prior to disposition.